DECISION
The application of the above-named defendant for a review of the sentence of twenty-five years for First Degree Burglary and Prior Convictions with 12 days jail time credit, imposed on June 10, 1969, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
The presumption being that the sentencing judge was correct in his determination we are unable to say that this sentence was not proper, reasonable, and sufficiently lenient, the crime, the individual, and the sentencing goals kept in mind particularly when it is considered that the crime, together with the prior convictions, may be punished by imprisonment for life or years without limit, and that the defendant has other prior felony convictions not charged in connection with the present sentence.
We thank John Northey, Esq., of the Montana Defender Project for his assistance to the defendant and to the Court.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.